Citation Nr: 0603738	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  97-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
April 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for a stomach 
condition, as well as a compensable rating for his service-
connected residuals of a gunshot wound to the left shoulder.  
He timely appealed that decision.  During the pendency of the 
appeal, the veteran has provided testimony at hearings before 
RO personnel dated in July 1992 and February 1997, and 
transcripts of these proceedings are of record.  

Thereafter, in a February 2002 rating decision, the RO 
increased to 10 percent the disability rating for the 
veteran's gunshot wound residuals of the left shoulder, 
effective from April 14, 1999.  In a November 2002 statement, 
the veteran indicated that he was withdrawing his appeal as 
to the claim for increase, and in           January 2003, the 
Board subsequently dismissed his appeal concerning that 
claim.  See 38 C.F.R. § 20.204 (2005).  Thus, that issue no 
longer remains for appellate consideration.  

Regarding the additional claim for service connection for a 
stomach disorder, in January 2003, the Board undertook 
additional development of this claim pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  However, in May 2003, the U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the 
portion of 38 C.F.R. § 19.9 providing that the Board could 
develop and consider additional evidence without having to 
remand the case to the RO.  Consequently, in November 2003 
the Board remanded the case to the RO (via the Appeals 
Management Center (AMC)) to consider any additional evidence 
that had been obtained, and to readjudicate the veteran's 
claim.  The AMC thereafter continued the denial of the claim, 
as reflected in a November 2005 SSOC, and the case was then 
returned to the Board.  

The Board notes as final matter that in his December 1996 
substantive appeal to the Board (VA Form 9), the veteran 
checked a box indicating that he was requesting a hearing 
before a member of the Board at the RO.  In a more recent 
November 2000 statement, he stated that he wished to attend a 
hearing at the Board's offices in Washington, D.C.  However, 
in response to the Board's request for clarification as to 
his hearing request, the veteran in November 2002 indicated 
that he no longer wanted a Board hearing, so at this point 
his hearing request will be deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2005).  


FINDINGS OF FACT

1.	The veteran was treated in service for ongoing symptoms of 
abdominal pain, eating difficulties, and weight loss.  

2.	In an October 2005 medical opinion, a VA physician 
determined that the veteran's current diagnosed gastritis is 
at least as likely as not secondary to military service, 
given his in-service condition and continued use of antacid 
medication, and further stated that alcohol use in service 
was not shown to be the precipitating cause of 
gastrointestinal symptoms that developed therein.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's stomach disorder was incurred in military service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

Since the Board's grant of service connection for a stomach 
disorder represents a full grant of the benefit sought on 
appeal, there is no need to discuss whether there has been 
compliance with the VCAA because, even if there has not been, 
it is nonetheless harmless error.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).         See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2004).

Background

The veteran's service medical records (SMRs) include the 
report of his April 1976 induction examination, which does 
not reflect any complaints or findings concerning 
gastrointestinal problems.  His treatment records once 
admitted into service, include an August 1977 physician 
assistant's report that indicates that he complained of 
eating problems, and that he had lost a significant amount of 
weight.  A December 1977 record notes that the veteran 
reported having nausea and difficulty eating, and also stated 
that he had been drinking the previous day.  The physician 
evaluating the veteran provided an assessment of probable 
alcoholic gastritis, rule out peptic ulcer disease or 
gallbladder disease.  A January 1978 upper gastrointestinal 
(GI) study showed a normal esophagus.  However, a February 
1978 report of treatment for gastrointestinal complaints 
notes that the veteran reported having nausea and abdominal 
pain, and he was prescribed medication for this problem.  

Shortly thereafter, in July 1978, he was again evaluated for 
a complaint of weight loss.  He also reported a one year 
history of anorexia and constipation, and upper abdominal 
pain that kept him awake at night.  He stated that he had one 
episode of vomiting in the past few months, and had also 
recently had a fever and night sweats.  The assessment was 
that the veteran required admission for further evaluation.  
In a report dated the following month, it was noted that the 
veteran had recently had a positive IPPD test (indicating 
possible tuberculosis).  It was indicated that it would be 
necessary to rule out tuberculosis, but that this would be 
difficult because the veteran had been on INH medication as a 
precaution for six weeks.  Another report dated later that 
month indicates that he continued to have a sick stomach, and 
remained on INH as the result of his earlier positive IPPD 
test.  Also, the report of a February 1979 psychiatric 
evaluation notes in regard to his medical history that he had 
been treated during service for fatigue and loss of appetite, 
as well as alcohol ingestion and resultant stomach problems.  
On separation from service in March 1979, the veteran self-
checked the category for complaints of stomach, liver or 
intestinal trouble.    

On VA general medical examination in June 1979, the veteran 
continued to complain of having loss of appetite, loss of 
weight, and pain in the lower abdominal area.   
  
The report of an October 1988 GI study conducted at a private 
hospital notes that there was no evidence of gastric or 
duodenal pathology.  Outpatient records from a private 
facility dated throughout 1991 and 1992 refer to the 
veteran's ongoing complaints of acute abdominal pain.  A 
February 1994 gastroendoscopy performed at another private 
facility indicated that the veteran's esophagus appeared 
normal, but that the stomach was positive for mild antral 
gastritis, and a biopsy of this area had been taken for h. 
pylori disease.  The duodenum also showed bulb erosion.  The 
veteran was prescribed an antacid.  A biopsy dated later that 
month showed positive test results for h. pylori, and the 
veteran was then prescribed triple antibiotic treatment for 
this condition.  A subsequent July 1995 evaluation revealed 
that the veteran was now negative for the helicobacter pylori 
bacteria, but that he continued to have mild antral 
gastritis.    

Those VA outpatient treatment records that have been 
obtained, dated from      April 1989 to February 1991, and 
from November to December 1994, do not specifically reflect 
any instances of treatment for a gastrointestinal illness.  

During the February 1997 RO hearing, the veteran reported 
that his current symptoms related to his stomach condition 
included pain, nausea and constipation.  He stated that he 
was taking medication used to treat ulcers.  He then 
indicated that his symptoms in service included a burning 
sensation in his chest, and that he was taking INH for 
suspected tuberculosis in service which he believed may have 
contributed to epigastric discomfort.  He further stated that 
he sought treatment for epigastric problems numerous times 
during military service.  

A May 1997 upper GI and small bowel study conducted at a 
private medical facility yielded essentially normal results.  

On VA examination of the stomach, duodenum and peritoneal 
adhesions in        July 2005, the veteran reported a history 
of chronic stomach pain on and off, which started in 1980s, 
and was intermittent.  He further stated that mostly he had a 
dull pain around the umbilicus.  He stated that he was 
constipated, and also experienced nausea and dizziness.  
There was no history of vomiting.  At times he would get acid 
into the mouth.  He was losing weight, although this was 
voluntary in order to reduce high cholesterol.  He further 
indicated that he needed to take an over-the-counter pain 
reliever every eight hours.  The examiner also noted that the 
veteran's claims file was not then available for review.  

A physical examination revealed, in pertinent part, that the 
abdomen was soft and nontender.  Bowel sounds were present.  
There was no organomegaly.  The examiner had the opportunity 
to review treatment reports that the patient had brought, 
dated from March 1994 to July 1995 (which as already referred 
to above, included a February 1994 clinical assessment of 
mild antral gastritis and duodenum bulb erosion).  The 
examiner provided an assessment of mild antral gastritis and 
duodenum bulb erosion in 1994, treated adequately, and stated 
that the veteran's current status would be given after 
obtaining an upper GI series. 

The report of an upper GI study performed later that month, 
indicated that a preliminary view of the abdomen demonstrated 
a normal bowel gas pattern and no abnormal calcifications.  
The esophagus did show a small hiatal hernia at the 
gastroesophageal junction, with associated reflux.  The 
stomach and duodenal bulb demonstrated no mass or stricture.  
The impression was small hiatal hernia with gastroesophageal 
reflux.  

The report of an October 2005 medical opinion from a VA 
physician, indicates that this physician had reviewed the 
above-referenced July 2005 examination report as well as the 
veteran's claims file in lieu of the actual July 2005 
examiner, who was no longer affiliated with the compensation 
and pension service.  This physician stated that per the July 
2005 evaluation, the veteran did have a diagnosis of 
gastritis, and had been having problems with this on and off.  
He continued to experience abdominal pain and discomfort.  He 
was treated with Pepcid in the past, and at the present time, 
was using omeprazole.  

As regarding the possible etiology of this condition, the 
physician noted that the veteran had multiple risk factors 
for developing gastritis.  A review of the claims file, 
including SMRs, showed that he had problems with alcohol in 
service as well as abdominal symptoms at that time, and was 
then diagnosed with alcohol-related gastritis.  The veteran 
had also been treated in the past for h. pylori with multiple 
drugs, and an h. pylori infection could cause gastritis.  
Also, the veteran did have back pain, and he used over-the-
counter pain reliever for back pain which could cause 
gastritis.  According to the opining VA physician, during 
service it was thought that the veteran's gastritis was 
related to alcohol, but in fact "anything could trigger 
stomach problems and cause gastritis," including all of the 
previous mentioned conditions.  However, since the veteran 
did have this in service and was still taking the medication 
(presumably referring to his continued use of antacids), 
gastritis was considered to be at least as likely as not 
secondary to military service.       


Governing Law, Regulations and Legal Analysis

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the present 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's alcohol or drug 
abuse.

Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, as in this case, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  VA's Office of General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2- 98             (Feb. 10, 1998).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

In the case presently before the Board, the veteran's SMRs 
indicate that in August 1977 he initially reported having 
difficulty eating, and significant weight loss.  In December 
1977, he presented with nausea and eating problems, and the 
assessment was probable alcoholic gastritis.  And in early-
1978, he began to complain of ongoing abdominal pain, and 
continued to be followed for anorexia and weight loss.  Based 
upon the above, there is a documented clinical history of 
gastrointestinal problems having occurred in service.  While 
some of the medical providers in service observed that the 
veteran's condition may have been affected by alcohol usage, 
which in itself cannot provide a legal basis for service 
connection, the most probative evidence concerning the actual 
etiology of his stomach disorder (including potentially 
alcohol abuse) provides a differing assessment, as addressed 
further below.          

The medical findings of record since the veteran's separation 
from service, are inclusive of a June 1979 VA examination 
report noting his self-reported loss of weight and lower 
abdominal pain.  Notably, there is no indication of any 
further gastrointestinal problems until the early-1990s when 
he repeatedly sought treatment for acute abdominal pain, and 
thereafter underwent a February 1994 gastroendoscopy 
indicating that he had mild antral gastritis of the stomach, 
and received treated for h. pylori disease.  A May 1997 upper 
GI series showed essentially normal results, although he did 
report continued symptoms such as abdominal pain and nausea 
during a 1997 RO hearing.  The above does not show an 
uninterrupted continuity of symptomatology -- however, it 
does provide at minimum some evidence of a stomach condition 
during the interval from military service to the present.  
See generally, 38 C.F.R. § 3.303 (discussing relevance of 
continuity of symptomatology for establishing service 
connection where condition noted in service not shown to be 
chronic, or diagnosis of chronicity may legitimately be 
questioned); Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  

The medical evidence that is of greatest import in 
determining whether the veteran in fact has a present stomach 
disorder that is attributable to military service, 
furthermore, the opinion of an October 2005 VA physician, is 
favorable to the veteran's claim.  The opining physician, in 
rendering the October 2005 opinion as an addendum to an July 
2005 gastrointestinal examination (by another examiner), 
initially indicated that the veteran had a current diagnosis 
of gastritis, per the prior examination.  This essentially 
confirmed the existence of a current disability affecting the 
stomach.  The July 2005 diagnosis of gastritis referenced 
above, admittedly, was specifically stated as a "mild antral 
gastritis and duodenum bulb erosion, in 1994, treated 
adequately" -- that notwithstanding, the eventual diagnosis 
confirmed by the October 2005 physician was based on review 
of the veteran's entire claims file, including a recent upper 
GI study showing a small hiatal hernia with gastroesophageal 
reflux.  Given the physician's thorough consideration of the 
record, as well as that diagnosed "gastritis" is a general 
term that could reasonably be interpreted to encompass the 
more recent reflux symptoms, the current diagnosis of 
gastritis is no less than plausible and adequately supported 
by the record.              

Additionally, with respect to the etiology of the veteran's 
gastrointestinal disorder, the July 2005 physician determined 
that given his treatment history in service and continued 
antacid use, gastritis was at least as likely as not 
secondary to military service, and further indicated that 
while gastritis was attributed to alcohol use during service, 
there were numerous known causes of gastritis that could have 
led to this condition.  The physician also identified as 
factors that were equally likely causes of present gastritis, 
treatment for h. pylori infection and over-the-counter anti-
inflammatory medication for back pain -- a review of the 
record shows treatment for these conditions post-service, 
although no specific entry of either in the SMRs.  However, 
this does not diminish the overall basis for the opinion, 
which relates gastric symptoms and medication prescribed in 
service to present manifestations of a stomach disorder, on 
the premise that many factors (and not necessarily even 
limited to one such factor) can cause gastritis, with 
reference to conditions such as h. pylori primarily by 
example to show that no one conclusive factor was 
identifiable (including the veteran's alleged alcohol abuse).  
This opinion, in summary, related current gastritis to 
service, and determined that alcohol use was not the 
conclusive precipitating medical cause in service.               

The Board notes that veteran's service records, in 
particular, a report of a  December 1977 physician, indicated 
a clinical assessment of probable alcoholic gastritis.  This 
record tends to categorize alcohol abuse in service as the 
likely cause of a gastrointestinal disorder, and as 
previously explained, entitlement to service connection (for 
claims filed after October 31, 1990, as here) on such basis 
is precluded under VA law.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  (A February 1979 in-service psychiatric 
evaluation report includes a similar observation concerning 
alcohol use, but appears to be a reiteration of the 
conclusion of the 1977 report.)       

As a general matter, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
there are legitimate reasons for accepting the October 2005 
VA physician's opinion over the opinion to the contrary, the 
main justification being that the physician reviewed the 
veteran's entire claims file, inclusive of the recent 
physical examination and all of the SMRs.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion include the 
physician's access to the claims file and the degree of 
detail provided in the opinion).  The October 2005 medical 
opinion also represents the only conclusive determination of 
record on the etiology of a stomach disorder, whereas the 
clinical diagnosis noted in service was speculative.  For 
these reasons, the October 2005 opinion is well-supported and 
should be entitled to greater probative weight.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

Accordingly, in this case there is a medical diagnosis of a 
currently disability affecting the stomach region, diagnosed 
as gastritis, and competent and probative evidence directly 
attributing this condition to the veteran's active military 
service.  On the subject of etiology, in particular, the 
October 2005 medical opinion could hardly be characterized as 
perfect, and it does not so much conclusively rule out the 
effect of alcohol use, as it states that this cannot be 
demonstrably shown as the cause of gastritis amongst other 
factors.  However, resolving all reasonable doubt in the 
veteran's favor on whether his gastritis is medically related 
to service, it is indeed favorable to his claim, and 
furthermore, represents the most persuasive evidence of 
record on the etiology of this condition.    

Consequently, affording the veteran the benefit of the doubt 
where applicable, the Board finds that the requirements for 
service connection for a stomach disorder are met.  See 38 
C.F.R. § 3.102, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).   

 
ORDER

The claim for service connection for a stomach disorder is 
granted.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


